Case 5:19-cv-01699-GW-AGR Document 46 Filed 06/04/20 Page 1 of 2 Page ID #:162




   1
   2
   3
   4
   5
   6
   7
   8                       UNITED STATES DISTRICT COURT
   9          CENTRAL DISTRICT OF CALIFORNIA, CENTRAL DIVISION
  10
       SPECTRUM LABORATORIES, LLC,                    No. EDCV 19-1699-GW-AGRx
  11
  12                     Plaintiff,
  13                                                  ORDER RE SECOND JOINT
       v.
  14                                                  STIPULATION TO EXTEND
  15   GREEN PLANET, INC.,                            SCHEDULING ORDER
  16                     Defendant.                   DEADLINES
  17
  18                                                     Judge: Hon. George H. Wu
       GREEN PLANET, INC.,
  19
  20                  Third-Party Plaintiff,
       v.
  21
  22   SAMSON PHARMACEUTICALS, INC.,
  23
                      Third-Party Defendant.
  24
  25
  26
  27
  28
              [PROPOSED] ORDER RE SECOND JOINT STIPULATION TO EXTEND SCHEDULING ORDER
                                             DEADLINES
Case 5:19-cv-01699-GW-AGR Document 46 Filed 06/04/20 Page 2 of 2 Page ID #:163




   1         Based upon the parties’ stipulation, and good cause appearing therefore:
   2         IT IS HEREBY ORDERED THAT:
   3         That the Scheduling Order deadlines are extended by 60 days, and that the
   4   schedule proposed in the Second Supplement to Joint Rule 26(f) Report attached to
   5   the Second Joint Stipulation to Extend Scheduling Order Deadlines is adopted. The
   6   Tutorial Hearing is continued to December 7, 2020 at 8:30 a.m.              The Claim
   7   Construction Hearing is continued to December 14, 2020 at 8:30 a.m.
   8
   9   Dated: June 4, 2020
                                      Honorable George W. Wu
  10                                  United States District Judge
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
               [PROPOSED] ORDER RE SECOND JOINT STIPULATION TO EXTEND SCHEDULING ORDER
                                              DEADLINES
                                                    2
